         Case 1:21-cr-00041-CJN Document 30 Filed 02/14/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                  :
                                               :
 v.                                            :
                                               :          Crim. No. 21-MJ-0041(CJN)
MICHAEL CURZIO,                                :
                                               :
       Defendant.                              :


         SUPPLEMENT TO DEFENDANT’S MOTION FOR MODIFICATION
                 OF PRETRIAL DETENTION ORDER AND
               MEMORANDUM OF POINTS AND AUTHORITIES

              Defendant Michael Curzio (“Curzio”), by and though undersigned counsel,

hereby submits the attached Supplement to his Motion for Modification of Pretrial Detention

Order and respectfully moves this Honorable Court to consider the Supplement when ruling

upon his Motion. The Supplement (Exhibit 1) was inadvertently omitted from the original filing.

Dated: Washington, DC

       February 14, 2021                    BALAREZO LAW

                                                   /s/
                                    By:     ____________________________________
                                            A. Eduardo Balarezo, Esq.
                                            D.C. Bar # 462659
                                            400 Seventh Street, NW; Suite 306
                                            Washington, DC 20004
                                            Tel. 202-639-0999
                                            Fax. 202-639-0899

                                            Counsel for Defendant Michael Curzio
          Case 1:21-cr-00041-CJN Document 30 Filed 02/14/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on this 14th day of February 2021, I caused a true and

correct copy of the foregoing Defendant’s Supplement to Motion for Modification of Pre-Trial

Detention Order and Memorandum of Points and Authorities in Support Thereof to be delivered

to the parties in this matter via Electronic Case Filing (ECF).


                                                            /s/
                                                      ______________________________
                                                      A. Eduardo Balarezo




                                                 2
